DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance:  	As per independent claim 1, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of: 	an interface setup request message to request to setup an El interface, the interface setup request message comprises an identity of a public land mobile network (PLMN) served by the CU-UP and a network slice identifier corresponding to the public land mobile network, wherein the network slice identifier [[is]]identifies single network slice selection assistance information (S-NSSAI) or an S-NSSAI list; and sending, by the CU-CP, an interface setup response message to the CU-UP after receiving the interface setup request message. 	Claims 2-9 are dependent on claim 1 above and are allowable. 
	As per independent claim 10, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of: 	wherein the CU-UP is configured to send an interface setup request message to the CU-CP to request to set up an El interface, the interface setup request message 
	As per independent claim 19, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of:
 	sending an interface setup request message to a centralized unit control plane (CU-CP) of an access network, to request to set up in the interface setup request message is an El interface, the interface setup request message comprises an identity of a public land mobile network (PLMN) served by the communication apparatus and a network slice identifier corresponding to the public land mobile network, wherein the network slice identifier identifies single network slice selection assistance information (S-NSSAI) or an S- NSSAI list; and receiving, an interface setup response message from the CU-CP after the CU-CP receives the interface setup request message.	Claim 20 are dependent on claim 19 above and is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467